


Employment Agreement


This Employment Agreement (hereinafter referred to as "Agreement") is entered
into as of September 14, 2014 (the “Effective Date”), by and between Miller
Energy Resources, Inc., a corporation organized and existing under the laws of
the State of Tennessee, and all of its subsidiaries, with its principal place of
business at 9721 Cogdill Road, Suite 302 Knoxville, Tennessee 37932 (hereinafter
referred to collectively as the "Company"), and Carl F. Giesler, Jr. residing at
[REDACTED] (the “Employee”).


WITNESSETH:


WHEREAS, the Company desires to hire the Employee to fill the position of Chief
Executive Officer of the Company and to serve as a member of the Board of
Directors of the Company (the “Board”) for so long as the Board and the
shareholders of the Company so elect; and


WHEREAS, the Employee desires to serve the Company as Chief Executive Officer
and member of the Board;


WHEREAS, in connection with its approval of this Agreement, the Board has
appointed the Employee as a director upon the resignation of Deloy Miller; and


WHEREAS, the parties have determined it to be in their respective best interests
to enter into this Agreement.


NOW, THEREFORE, in consideration of the promises and the mutual covenants
hereinafter set forth, and of other good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged by each party to the other, the
parties hereto agree as follows:


SECTION 1: POSITION AND DUTIES


1.1
Employment. The Company hereby employs Employee and Employee accepts employment
as Chief Executive Officer of the Company. During the Term of this Agreement and
any extensions thereof, the Employee’s principal place of employment shall be in
Houston, Texas, and the Employee shall be furnished an office there commensurate
with his duties.



1.2
Member of the Board. The Company, by and through its Board, and as approved by
the Board, does hereby appoint the Employee as a director on the Board (a
“Member”), to serve until the next regular election.



1.3
Term. Unless earlier terminated pursuant to the provisions hereof, the initial
term of Employee’s employment under this Agreement shall be for the period of
three (3) years commencing with the Effective Date of this Agreement (the
“Term”). Said Term shall be automatically renewed thereafter for successive
three-year terms unless the Board of Directors of the Company or any successor
entity provides Employee with written notice that the Agreement will not be
renewed no later than 120 days prior to the expiration of the then-current term.
Notwithstanding the foregoing, in the event a Change in Control (as defined
below) occurs during the then-current term, the Term of this Agreement shall not
end prior to the first anniversary of such Change in Control.



1.4
Duties.







--------------------------------------------------------------------------------




a)
During the Term of his employment pursuant to this Agreement, Employee shall
serve the Company faithfully and to the best of his ability and shall devote his
business and professional time, energy, and diligence to the performance of the
duties of such positions and he shall perform such services and duties in
connection with the business and affairs of the Company (i) as are customarily
incident to such positions, and (ii) subject to Section 1.1 hereof, as may
reasonably be assigned or delegated to him from time to time by the Board,
including but not limited to the hiring and firing of employees of the Company.



b)
Notwithstanding the foregoing, Employee shall be principally responsible for and
shall have full power and authority to perform all duties incidental to the
general management and oversight of the Company.



c)
As a Member of the Board, the Employee shall perform such duties as normally
required of a Board Member of a publicly traded company under applicable law and
related rules, including, but not limited to, the rules and regulations of the
US Securities and Exchange Commission and any applicable national securities
exchange on which the Company’s securities may be traded.



SECTION 2: COMPENSATION. BENEFITS AND OTHER ENTITLEMENTS


2.1
Base Salary.



a)
As compensation for his services hereunder and as consideration for his covenant
not to compete provided for in Section 4 hereof, Employee shall be paid a base
annual salary at the rate of Eight Hundred Thousand and 00/00 Dollars
($800,000.00) per year, which rate of compensation shall be in effect from the
Effective Date until the end of the initial Term of this Agreement. Thereafter,
the base annual salary shall be at the rate determined in good faith by the
Compensation Committee of the Board (the “Committee”) (or, if applicable under
the Company’s Bylaws, by the Board itself) at the Committee’s (or Board's, as
applicable) regularly scheduled meeting following the end of each fiscal year or
upon any special meeting, based upon the Company's review of Employee's
performance during the preceding fiscal year or lesser period, but shall not be
reduced below the base annual salary in effect at the end of the immediately
preceding fiscal year unless otherwise agreed to in writing by the parties. The
base annual salary shall be payable at such periodic intervals, as from time to
time are applicable with respect to the other salaried executive personnel of
the Company, and shall be inclusive of all applicable income taxes, Social
Security, and other taxes and charges that are required by law to be withheld by
the Company or that are requested to be withheld by Employee.



b)
If Employee’s base annual salary is hereafter increased by the Committee (or
Board, as applicable), it shall not thereafter be reduced below a figure equal
to the amount of base annual salary in effect immediately prior to such
increase, together with an amount equal to the product of (x) the amount of base
annual salary in effect immediately prior to such increase, multiplied by (y)
the percentage increase in the consumer price index in Houston, Texas to the
last day of the fiscal year preceding any such reduction.



2.2
Bonus. For the fiscal year ending on April 30, 2015, Employee shall be paid an
annual cash bonus in an amount equal to not less than one times the Employee’s
then annual salary, pro rated for the portion of the fiscal year the Employee
was employed by the Company. Thereafter the Employee shall be paid an annual
cash bonus in an amount equal to not less than one nor more than three times the
Employee’s then annual salary to be determined on mutually agreed criteria fixed
by the Employee and the





--------------------------------------------------------------------------------




Committee (or the Board, to the extent applicable in accordance with the
Company’s Bylaws) not later than the first anniversary of this Agreement and
both the Employee and the Committee (or Board, as applicable) acting in good
faith, which bonuses shall be payable as follows:


a)
Fifty percent (50%) in cash in a lump sum on or before such date in the
succeeding year as proscribed by the Regulations of the Internal Revenue
Service. Quarterly bonuses may be paid to the Employee in lieu of an annual
bonus, subject to the mutual agreement of the Employee and the Company’s Board
of Directors; and



b)
Fifty percent (50%) in stock which shall vest immediately upon the granting
thereof;



or as otherwise mutually agreed by the Employee and the Committee (or Board, as
applicable).


2.3 Employment Inducement Bonus. As an inducement for the Employee to accept
positions of employment set forth in this Agreement and to leave his current
employment, and in recognition of the loss of already earned, but not received
compensation that the Employee will likely forfeit by accepting this employment,
the Company shall compensate the Employee as follows:


a)
The Company shall pay to the Employee within thirty (30) days of the Effective
Date of this Agreement a lump sum in cash of One Million dollars
($1,000,000.00);



b)
The Company shall issue to the Employee Six Hundred Thousand (600,000) shares of
common stock of the Company under the Company’s 2011 Equity Compensation Plan
(the “Plan”), which shall vest and be exercisable immediately and shall be on
terms generally applicable to shares issued under that Plan; and



c)
The Company shall grant to the Employee options to purchase One Million Five
Hundred Thousand (1,500,000) shares of the common stock of the Company, which
shall vest as follows: (i) 500,000 shares on September 14, 2014; (ii) 500,000
shares on September 14, 2015; and (iii) 500,000 shares on September 14, 2016.
The options hereby granted may be exercised for a period of ten (10) years from
and after September 14, 2014 at an exercise price of $4.35, being the stock
closing price on September 12, 2014, the last trading day prior to the Effective
Date (with the Effective Date itself not being a trading day).



2.4
Insurance.



a)
The Company shall provide to Employee the standard package of family insurance
benefits which are from time to time provided to other executive employees,
including medical and major medical, and dental insurance coverage.



b)
The Company shall provide the Employee coverage under its D & O Insurance
policy.



2.5
Other Benefits. The Company shall provide Employee the following additional
benefits:



a)
Upon production of accounts and vouchers or other reasonable evidence of payment
by employee, all in accordance with the Company’s regular procedures in effect
from time to time, reimbursement of all reasonable and ordinary expenses
incurred for Company business, provided the same are of a type which are
allowable for deductions under applicable federal tax law.







--------------------------------------------------------------------------------




b)
Paid vacation during the each calendar year of four (4) weeks per year, or such
greater amount as may be permitted from time to time by the Company's vacation
policy, to be taken at such time as selected by Employee. If Employee does not
use all of the allotted weeks of vacation in any calendar year of the Company,
Employee shall be entitled to add any and all unused vacation days to the paid
vacation permitted under this Agreement for the following calendar year.



a)
Employee shall be entitled to short-term medical leave benefits for up to three
(3) months for time out of work over any three (3) year period of time due to a
psychological or physical illness, injury, or condition. Such benefits shall
include full pay to Employee for any leave which is due to medical or
psychological conditions as supported by appropriate written verification from
Employee's treating medical or psychological/psychiatric professional.



c)
The Company shall provide to the Employee “key-man life insurance” in an amount
of not less than Five Million ($5,000,000.00) Dollars, and which will provide
that the beneficiaries of the policy shall be one-half to the Company and
one-half to the spouse of the Employee.



d)
Upon the event of a Change in Control, as hereinafter defined, the Employee
shall be paid within thirty (30) days of the effective date of such Change in
Control a lump sum bonus that is in addition to any other compensation,
severance pay, bonus, or salary, in the aggregate amount equal to the Employee’s
then base annual salary.



e)
In addition to the benefits bestowed upon Employee in this Agreement, Employee
shall be entitled to participate in and enjoy the Company’s retirement savings
plan and other benefits as are generally extended to employees serving in an
executive capacity, including any capacity similar to that of Employee, in
accordance with the Company's customary practices and policies.



2.6.
Withholding of Taxes. All compensation, in cash or otherwise, required to be
paid by the Company to Employee under this Agreement shall be subject to the
withholding of such amounts, if any, relating to tax, excise tax and other
payroll deductions as the Company may reasonably determine it should withhold
pursuant to any applicable law or regulation.



SECTION 3: TERMINATION OF EMPLOYMENT


3.1
Death. Employee’s employment hereunder shall terminate upon his death. Upon such
termination, the Employee’s stock options shall immediately vest and shall be
exercisable for the maximum period permitted under the Plan.



3.2
Disability. If due to physical or mental disability, Employee is not able to
perform his material duties hereunder on a full-time basis for a period of four
(4) months (whether consecutive or not within any twelve (12)-month period, the
Company may terminate his employment hereunder for “Disability.” The
determination of “Disability” shall be based upon a certificate as to such
physical or mental disability issued by a licensed physician and/or psychiatrist
(as the case may be) mutually agreed upon by the Employee and the Company. Upon
such termination, the Employee’s unvested stock options shall immediately vest
and all then vested stock options shall be exercisable for a period of the
greater of twenty-four (24) months thereafter or the period specified in the
grant.



3.3
By the Company for “Cause”. The Company, upon a majority vote of the Board of
Directors after notice to Employee (as described below) and advice of
independent legal counsel, may terminate Employee’s employment immediately for
“Cause,” which shall mean and be limited to the following:





--------------------------------------------------------------------------------






a)
Willful, habitual and continued unavailability to act or respond on behalf of
the Company;



b)
Willful misconduct or fraud;



c)
Conviction, by a court of competent jurisdiction, of a felony (whether or not
committed during the term hereof or in the course of employment hereunder);



d)
Willful, continued, and material failure to observe or perform the duties of his
employment hereunder; and



e)
Willfully acting in a manner materially adverse to the best interests of the
Company.



With regard to this Section 3.3, the Company shall first provide Employee with
45 days written notice of such alleged misconduct, including a specific
description of such breach, failure, or neglect of duty or obligation sufficient
to allow Employee an opportunity to correct such noted problems. Employee shall
not be terminated under paragraph 3.3 unless, after the notice period expires,
Employee continues to fail to satisfactorily perform his duties. Prior to any
vote regarding misconduct, Employee will be given the opportunity to appear
before the Board, with his legal counsel, to present any relevant information he
believes the Board should consider in making such a decision. Nothing herein
shall prevent or prohibit the Board from temporarily suspending the Employee
from his duties, with pay as specified herein, for the period of time after
which the Board determines that “Cause” may exist but before the date, following
the expiration of the notice period provided to the Employee as set forth above,
on which the Board has made a final determination that “Cause” does or does not
exist (a “Temporary Suspension”).


3.4
Change in Control. Employee’s employment may be terminated by either the Company
or Employee in the event of a Change in Control, which shall, for purposes of
this Agreement, be defined as set forth in the attached Exhibit A, which is
incorporated herein by reference; provided, however, that in the case of
termination pursuant to this Section 3.4, the Board shall make a determination
either to terminate Employee's employment hereunder or continue such employment
within six (6) months after the effective date of the Change in Control and
shall give Employee ninety (90) days' notice of any such determination to
terminate Employee's employment hereunder, and the failure to make such
determination within such six-month period will be deemed an election by the
Company to continue Employee's employment hereunder.



3.5
Termination by Employee for “Good Reason.” Employee may terminate his employment
at any time without “Good Reason” by providing the Company thirty (30) days
written notice. Employee may also terminate his employment for “Good Reason” as
provided below. “Good Reason” shall mean any of the following:



a)
A material change in Employee's function, authority, duties, title,
compensation, responsibilities or principal place of employment, without
Employee’s express written consent (other than a reduction in Employee’s
function, authority or duties incident to a Temporary Suspension);



b)
A substantial difference of opinion between Employee and the Board and/or
ownership of the Company that develops, or other circumstances should arise such
that Employee, in good faith, no longer believes that he can function
effectively in his position for the Company as defined in Section 1.1 and
Section 1.2 above;





--------------------------------------------------------------------------------






c)
A significant increase in the amount of travel required for Employee to perform
his job, without Employee's consent;



d)
Any material failure by the Company to comply with any of the provisions of this
Agreement;



e)
Upon a Change in Control, as defined herein, or upon any other material change
in the financial condition (other than as a result of any events or
circumstances that would be deemed “Cause” for termination under the terms
hereof) or ownership of the Company; or



f)
Any other matter or circumstance requested by the Board if either (i) made with
the intent of hindering Employee in the performance of his duties hereunder or
creating an incentive for Employee to exercise his rights under Section 3.5
hereof or (ii) the effect of such request could reasonably be expected to hinder
Employee in the performance of his duties hereunder or create an incentive for
Employee to exercise his rights under Section 3.5 hereof; excluding, in each of
clause (i) and (ii) above, any Temporary Suspension or in connection with any
action taken by the Board following a finding that “Cause” for termination of
the Employee exists.



With regard to Section 3.5, if Employee determines that Good Reason as defined
herein exists, Employee shall so notify the Company in writing. The Company
shall have thirty (30) days to remedy the facts and circumstances that provided
Good Reason as defined herein. If adequate remedy has occurred, Employee shall
continue in the employ of the Company as if no notice had been given. If
adequate remedy has not occurred, Employee may, at his option, terminate his
employment for Good Reason as defined herein.


3.6
Payment of Severance Benefits upon Termination.



a)
In the event Employee voluntarily terminates his employment at anytime during
this Agreement without Good Reason as defined herein, Employee shall continue to
receive his base annual salary, at the then current rate, and the Insurance
Coverage as described in Section 2.4, for a period of two (2) months, upon
execution of a Release of Claims in a form substantially similar to that
attached hereto as Exhibit B, which is incorporated herein by reference;
provided that if the Employee exercises any right Employee may have under
applicable law to rescind or revoke such Release of Claims or otherwise render
such a Release of Claims ineffective, Employee shall reimburse such amounts or
the reasonable and documented costs of such benefits to the Company. After the
execution and delivery of the Release of Claims, upon the expiration of any
period arising under applicable law during which the Employee shall have the
right to rescind or revoke such Release of Claims or otherwise render such a
Release of Claims ineffective, provided such Release of Claims remains in
effect, all unvested stock options shall immediately vest and all then vested
stock options may be exercised for the period specified in the grant. In the
event that Employee voluntarily terminates his employment without Good Reason
and does not agree to execute a Release of Claims in a form substantially
similar to that attached hereto as Exhibit B, or if such Release of Claims shall
thereafter be revoked, rescinded or otherwise rendered ineffective, the Company
shall pay to Employee base salary accrued but not paid through the date of
termination, and Employee shall forfeit any other salary and benefits,
including, to the extent set forth in the Plan, any awards of equity in the
Company granted under that Plan.



b)
In the event the Company terminates Employee’s employment for Cause as defined
herein, the Company shall pay Employee all accrued compensation, if any, through
the date of termination.





--------------------------------------------------------------------------------




All salary and benefits (other than vested benefits under any pension, profit
sharing or other compensation or benefit plan (including without limitation the
Plan), which shall in all cases continue to be governed by the terms and
conditions of such respective plans) shall cease at the time of termination. All
unvested stock options shall expire and be void without value.


c)
In the event Employee terminates his employment for Good Reason as defined
herein, or there is a Change in Control as defined herein, or the Company
terminates Employee’s employment without Cause as defined herein, or Employee’s
employment is terminated due to Death or Disability as defined herein, Employee
will be entitled to the severance benefits listed below (collectively
"Severance"). Except in the case of termination due to the Death of Employee,
the Severance is conditioned upon (i) the Employee executing, within 21 days of
his separation, a Release of Claims form substantially similar to that attached
hereto as Exhibit B, which is incorporated herein by reference and (ii) such
Release of Claims remaining in full force and effect following the expiration of
any period arising under applicable law during which the Employee shall have the
right to rescind or revoke such Release of Claims or otherwise render such a
Release of Claims ineffective.



i.
Except in the case of termination by reason of the Employee’s death,
continuation of Employee's base annual salary for the Severance Period (as
defined below) at the rate in effect at the time of such termination and payable
at the time and in the manner such payments would have been made to Employee if
such termination had not occurred;



ii.
A cash bonus payment equal to two (2) times the Employee’s annual salary, plus
annual minimum bonus; said cash bonus to be payable as soon as practicable
following Employee's separation from employment, but no more than three (3)
months following such termination;



iii.
Continued insurance coverage, as described in Section 2.4 and to include medical
and major medical and dental coverage for Employee and his family, at the
Company's expense for the Severance Period; provided, however, that Employee
will be responsible for any co-payments, deductibles, or other out-of-pocket
expenses associated with use of any health coverage; and



iv.
If the Employee’s resignation is tendered for “Good Reason,” Employee’s unvested
stock options in the Company shall immediately vest. The Employee may exercise
all then vested stock options for a period commencing with the date of
termination and expiring on the later of one hundred and eighty (180) days
following the end of the Severance Period or the date specified in the original
grant.



d)
For purposes of this Agreement, the Severance Period shall be twenty-four (24)
months if Employee's separation from employment does not occur within twelve
(12) months of a Change in Control, but, in the event that Employee's separation
from employment does occur within twelve (12) months of a Change in Control, the
Severance Period shall be thirty-six (36) months. The full amount of the total
salary continuation payments provided for above shall be payable in full within
thirty (30) days after the effective date of Employee's severance-qualifying
termination to an escrow agent mutually satisfactory to the Company and Employee
under irrevocable written instructions to make payments of the Severance to
Employee (or in the event of Employee's death, to his estate), at the time and
in the manner that such payments would have been made to Employee if such
termination had not taken place.





--------------------------------------------------------------------------------






In the event of a Change in Control, the Company, at its sole expense, shall
cause its independent auditors promptly to review all payments, distributions,
and benefits that have been made to or provided to, and are to be made to or
provided to, Employee under this Agreement, and any other agreement and plan
benefitting Employee, to determine the applicability of Section 4999 of the
United States Internal Revenue Code of 1986, as amended (the "Code"). If the
Company's independent auditors determine that any such payments, distributions,
or benefits are subject to excise taxes as provided under Section 4999 of the
Code (the "Excise Tax"), then such payment, distributions, or benefits (the
"Original Payments") shall be increased by an amount (the "Gross-Up Amount")
such that, after the Company withholds all taxes due, including any excise and
employment taxes imposed on the Gross-Up Amount, Employee will retain a net
amount equal to the Original Payments less income and employment taxes on that
amount. Employee agrees to cooperate with the Company's independent auditors by
providing necessary information to perform this analysis/calculation, and the
Company agrees that Employee shall be entitled to copies of the calculations.
The intent of the parties is that the Company shall be solely responsible for,
and shall pay, any Excise Tax on the Original Payments and Gross-Up Amount and
any income and employment taxes (including, without limitation, penalties and
interest) imposed on the Gross-Up Amount. If no determination by the Company's
independent auditors is made prior to the time Employee is required to file a
tax return reflecting any portion of the Original Payments, Employee will be
entitled to receive a Gross-Up Amount calculated on the basis of the Original
Payments Employee reported in such tax return within 30 days of the filing of
such tax return. If any tax authority finally determines that a greater Excise
Tax should be imposed upon the Original Payments than is determined by the
Company's independent auditors or reflected on Employee's tax returns, Employee
shall be entitled to receive the full Gross-Up Amount calculated on the basis of
such additional amount of Excise Tax determined to be payable by such tax
authority (including related penalties and. interest) from the Company within 30
days of such determination as long as Employee has taken all reasonable actions
to minimize any such amounts. If any tax authority finally determines the Excise
Tax to be less than the amount taken into account hereunder in calculating the
Gross-Up Amount, Employee shall repay to the Company, within 30 days of her
receipt of a refund resulting from that determination, the portion of the
Gross-Up Amount attributable to such reduction (plus the refunded portion of the
Gross-Up Amount attributable to the Excise Tax and federal, state, and local
income and employment taxes imposed on the portion of the Gross-Up Amount being
repaid, less any additional income tax resulting from such refund).


SECTION 4: NONCOMPETITION


The parties recognize that in the course of Employee's employment with the
Company, Employee has had and will continue to have access to a substantial
amount of confidential and proprietary information and trade secrets relating to
the business of the Company, and that it would be detrimental to the business of
the Company, and have a substantial detrimental effect on the value to the
Company of Employee's employment if Employee were to compete with the Company
upon termination of his employment. Employee therefore agrees, in consideration
of the Company entering this Agreement and establishing the base annual
compensation and other compensation and benefits at the level herein provided
for, that during the period of the term of his employment with the Company,
whether pursuant to this Agreement or otherwise, and, if and only if Employee's
employment is terminated by the Company for Cause, as defined herein, or by
Employee without Good Reason, as defined herein, for a period of one (1) year
thereafter, he shall not, without the prior written consent of the Company,
directly as principal, partner, director, or stockholder or through any
corporation, partnership, or other entity (including, without limitation, a sole
proprietorship), engage or participate in, or assist in any manner or in any
capacity, or




--------------------------------------------------------------------------------




have any interest in or make any loan to, or otherwise be related with, any
person, firm, corporation, association, or other entity engaged in oil and gas
exploration or development activities anywhere within fifty (50) miles of any of
the Company's oil and gas properties, whether developed or undeveloped) and
engaged in any business competing in any material way with the business of the
Company or any subsidiary of the Company as such business exists as of the date
of termination of employment; provided, however, that the foregoing shall not
prevent Employee from owning up to five percent (5%) of the outstanding
securities of a publicly held corporation that may compete with the Company.


The parties believe, in light of the facts known as of the date hereof, and
after considering the nature and extent of the Company's business, the amount of
compensation and other benefits provided herein, and the damage that could be
done to the Company's business by Employee's competing with the Company, that
the foregoing covenant not to compete is reasonable in time, scope, and
geographical limitation. However, if any court should construe the time, scope,
or geographical limitation of the covenant not to compete to be too broad or
extensive, it is the intention of the parties that the contract be automatically
reformed, and as so reformed, enforced, to the maximum limits which may be found
to be reasonable by such court.


SECTION 5: CONFIDENTIAL INFORMATION


5.1
Company Information. Employee agrees at all times during the term hereof and
thereafter, to hold in strictest confidence, and not to use or disclose, except
for the benefit of the Company or as authorized by the Company, the Confidential
Information of Company. Employee understands that "Confidential Information"
means any Company proprietary information, trade secrets and other information
not generally known to the public, such as technical and non-technical data,
know-how, research, product plans, marketing plans, products, business
forecasts, services, customer lists and customers (including, but not limited
to, customers of Company on whom Employee may call or with whom Employee becomes
more acquainted during the term of this Agreement or has become acquainted with
during any prior period in which he performed services for the Company),
information regarding employees of the Company, software, developments,
inventions, processes, formulas, technology, designs, drawings, engineering,
hardware configuration information, marketing, financial or other business
information disclosed to Employee by the Company, either directly or indirectly
in writing, electronically, orally or by drawings or observation of parts or
equipment prior to or after the commencement of this Agreement.



In light of the highly competitive nature of the industry in which Company
conducts its business, Employee agrees that all Confidential Information
heretofore or in the future obtained by Employee as a result of Employee's
association with the Company, shall be considered confidential. In recognition
of this fact, Employee agrees that he will not, except in the performance of his
duties under this Agreement or except as otherwise provided herein, during and
after the execution of this Agreement (for so long as such information otherwise
remains confidential), disclose any of such Confidential Information to any
person or entity for any reason or purpose whatsoever, and he will not make use
of any Confidential Information for his own purposes or for the benefit of any
person or entity (except the Company) under any circumstances not authorized by
the Company. The provisions contained in this paragraph shall also apply to
information obtained by Employee with respect to any subsidiary of or company
otherwise affiliated with Company.


In the event that Employee is required (by oral questions, interrogatories,
requests for information or documents, subpoena, civil investigative demand, any
informal or formal investigation by any government or governmental agency or
authority or otherwise) to disclose any of the Confidential




--------------------------------------------------------------------------------




Information, Employee will notify Company promptly in writing so that Company
may seek a protective order or other appropriate remedy or, in Company's sole
discretion, waive compliance with the terms of this Agreement. Employee agrees
not to oppose any action by Company to obtain a protective order or other
appropriate remedy. In the event that no such protective order or other remedy
is obtained, or that Company waives compliance with the terms of this Agreement,
Employee will furnish only that portion of the Confidential Information which
Employee is advised in writing by his own independent counsel that he is legally
required to furnish and will exercise his reasonable best efforts, at Company's
expense, to obtain reliable assurance that confidential treatment will be
accorded to the Confidential Information. To the extent that Employee retains
counsel to assist him in any situation covered by this paragraph 5.1, he shall
be entitled to reimbursement by the Company for reasonable fees incurred in
obtaining advice and representation.


5.2
Third Party Information. Employee recognizes that the Company has received and
in the future will receive from third parties their confidential or proprietary
information subject to a duty on the Company's part to maintain the
confidentiality of such information and to use it only for certain limited
purposes. Employee agrees to hold all such confidential or proprietary
information in the strictest confidence and not to disclose it to any person,
firm or corporation or to use it except as necessary in carrying out Employee
work for Company consistent with Company' agreement with such third party.
Employee agrees to comply with Company's policies and procedures, as applicable
from time to time with respect to such information.



SECTION 6: MISCELLANEOUS PROVISIONS


6.1
Outplacement Service. In the event of termination of Employee's employment by
the Company without Cause, the Company shall, upon the request of Employee (i)
pay for outplacement service for Employee for a period of twelve (12) months,
such payment to be made to an agency selected by Employee, provided that such
fees shall be reasonable and customary for nationally rated firms engaged in
providing such services for executives of similar level, qualifications, and
experience, and (ii) provide to Employee, for a reasonable time following
termination of employment, not to exceed twelve (12) months, office space and
secretarial support to assist Employee in searching for and obtaining a new
position, such office space to be provided in a location reasonably determined
by the Company.



6.2
Indemnity. The Company shall indemnify Employee and hold him harmless for all
acts or decisions made by him in good faith while performing services for the
Company to the full extent permitted by applicable law.



6.3
Non-Disparagement. Except as compelled to do so by law, the Company and its past
and present affiliated companies and their officers, directors, and employees
shall refrain from making any remark or taking any action which disparages,
defames, or places Employee in a negative light, and Employee shall refrain from
making any remark or taking any action which disparages, defames, or places the
Company or any of its parent, subsidiary, or affiliated companies or their 'past
or present officers, directors, or employees in a negative light.



6.4
Employee Benefits. This Agreement shall not be construed to be in lieu or to the
exclusion of any other rights, benefits, and privileges to which Employee may be
entitled as an employee of the Company under any retirement, pension,
profit-sharing, insurance, hospital, or other plans or benefits that may now be
in effect or that may hereafter be adopted.



6.5
Governing Law. This Agreement shall be governed by and construed in accordance
with the laws of





--------------------------------------------------------------------------------




the State of Tennessee, and jurisdiction shall lie in the courts of competent
jurisdiction in Knox County.


6.6
Entire Agreement. This Agreement, together with the Plan, constitutes the entire
understanding of the Company and Employee with respect to its subject matter,
supersedes any prior agreement or arrangement relative to Employee's employment
by the Company, and no modification, supplement, or amendment of any provision
hereof shall be valid unless made in writing and signed by the parties.



6.7
Successors and Assigns; Permitted Assignment. This Agreement shall inure to the
benefit of and be binding upon the Company and Employee and their respective
successors, executors, administrators, heirs and/or permitted assigns; provided,
however, that neither Employee nor the Company may make any assignment of this
Agreement or any interest therein, by operation of law or otherwise, without the
prior written consent of the other parties hereto, except that, without such
consent, the Company may assign this Agreement to any successor to all or
substantially all of its assets and business by means of dissolution, merger,
consolidation, transfer of assets, or otherwise, provided that such successor
assumes in writing all of the obligations of the Company under this Agreement,
subject, however, to Employee's right of termination as provided in Section 3.5
hereof.



6.8
Captions. The captions set forth in this Agreement are for convenience only and
shall not be considered as part of this Agreement or as in any way limiting or
amplifying the terms and conditions hereof.



6.9
No Conflicting Obligations. Employee represents and warrants to the Company that
he is not under, or bound to be under in the future, any obligation to any
person, firm, or corporation that is or would be inconsistent or in conflict
with this Agreement or would prevent, limit, or impair in any way the
performance by him of his obligations hereunder.



6.10
Waivers. The failure of any party to require the performance or satisfaction of
any term or obligation of this Agreement, or the waiver by any party of any
breach of this Agreement, shall not prevent subsequent enforcement of such term
or obligation or be deemed a waiver of any subsequent breach.



6.11
Notices. Any notice given hereunder shall be in writing and delivered or mailed
by registered or certified mail, return receipt requested:



if to the Company:     Scott M. Boruff
9721 Codgill Rd., Ste. 302,
Knoxville, TN 37932
Attn: Chairman of the Board


if to the Employee:     Mr. Carl F. Giesler, Jr.
[REDACTED]


6.13
Severability. In the event that any court having jurisdiction shall determine
that any restrictive covenant or other provision contained in this Agreement
shall be unreasonable or unenforceable in any respect, then such covenant or
other provision shall be deemed limited to the extent that such other court
deems it reasonable or enforceable, and as so limited shall remain in full force
and effect. In the event that such court shall deem any such covenant or other
provision wholly unenforceable, the remaining covenants and other provisions of
this Agreement shall nevertheless remain in full force and effect.



6.14
Counterparts. More than one counterpart of this Agreement may be executed by the
parties hereto, and each fully executed counterpart shall be deemed an original.





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed under seal and delivered as of the date first above written.


MILLER ENERGY RESOURCES, INC.




By: /s/ Scott M. Boruff            
Scott M. Boruff, Chairman of the Board


EMPLOYEE:
            


/s/ Carl F. Giesler, Jr.                
Carl F. Giesler, Jr.




--------------------------------------------------------------------------------






Exhibit A


Definition of Change in Control


The occurrence of any of the following events shall constitute a Change in
Control for the
purposes of this Agreement:


(a) any "person"(as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the "Exchange Act")) other than
Miller Energy Resources, Inc., any trustee or other fiduciary holding securities
under any employee benefit plan of Miller Energy Resources, Inc., or any company
owned, directly or indirectly, by the stockholders of Miller Energy Resources,
Inc. in substantially the same proportions as their ownership of Miller Energy
Resources, Inc. is or becomes the "beneficial owner" (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of securities of Miller Energy
Resources, Inc. representing thirty percent (30%) or more of the combined voting
power of Miller Energy Resources, Inc.'s then-outstanding securities;


(b) during any period of two (2) consecutive years (not including any period
prior to the effective date of this Agreement), individuals who, at the
beginning of such period, constitute the Board, and any new director (other than
a director designated by a person who has entered into an agreement with Miller
Energy Resources, Inc. to effect a transaction described in clause (a),(c), or
(d) of this Exhibit A) whose election by the Board or nomination for election by
Miller Energy Resources, Inc.'s stockholders was approved by a vote of at least
two-thirds of the directors then still in office who either were directors at
the beginning of the two-year period or whose election or nomination for
election was previously so approved, cease for any reason to constitute at least
a majority of the Board;


(c) the consummation of a merger or consolidation of Miller Energy Resources,
Inc. with any other corporation, other than a merger or consolidation which
would result in the voting securities of Miller Energy Resources, Inc.
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than fifty percent (50%) of the combined voting power of
the voting securities of Miller Energy Resources, Inc. or such surviving entity
outstanding immediately after such merger or consolidation; provided, however,
that a merger or consolidation effected to implement a recapitalization of
Miller Energy Resources, Inc. (or similar transaction) in which no person
acquires less than thirty percent (30%) of the combined voting power of Miller
Energy Resources, Inc.'s then-outstanding securities shall not constitute a
Change in Control of Miller Energy Resources, Inc.; or


(d) the stockholders of Miller Energy Resources, Inc. approve a plan of complete
liquidation of Miller Energy Resources, Inc. or an agreement for the sale or
disposition by Miller Energy Resources, Inc. of all or substantially all of
Miller Energy Resources, Inc.'s assets.








--------------------------------------------------------------------------------




Exhibit B


I acknowledge that I have been given twenty-one (21) days to decide whether to
execute this Release of Claims ("Release") and that I have been advised to
consult an attorney before executing this Release. I acknowledge that I have
seven (7) days from the date I executed this Release to revoke my signature. I
understand that if I choose to revoke this Release, I must deliver my written
revocation to Miller Energy Resources, Inc. before the end of the seven-day
period.
 
I, for myself, my heirs, successors, and assigns, do hereby settle, waive, and
release Miller Energy Resources, Inc. (the "Company") and any of its past and
present officers, owners, stockholders, partners, directors, agents, employees,
successors, predecessors, assigns, representatives, attorneys, divisions,
subsidiaries, or affiliates from any and all claims, charges, complaints,
rights, demands, actions, and causes of actions of any kind or character, in
contract, tort, or otherwise, based on actions or omissions occurring in the
past and/or present, and regardless of whether known or unknown to me at this
time, including those not specifically mentioned in this Release. Among the
rights, claims, and causes of action which I give up under this Release are
those arising in connection with my employment and the termination of that
employment, including, without limitation, rights or claims under federal,
state, and local fair employment practice or discrimination laws (including the
various Civil Rights Acts, the Age Discrimination in Employment Act, the Equal
Pay Act, and the Tennessee Human Rights Act), laws pertaining to breach of
employment contract, wrongful termination or other wrongful treatment, and any
other laws or rights relating to my employment with the Company and the
termination of that employment. I acknowledge that I am aware of my rights under
the Age Discrimination in Employment Act, and that I am knowingly and
voluntarily waiving and releasing any claim of age discrimination which I may
have under that statute as part of this Release. This agreement does not waive
or release any rights, claims, or causes of action that may arise from acts or
omissions occurring after the date I execute this Release, nor does this
agreement waive or release any rights, claims or causes of action relating to
(a) indemnification from the Company and its affiliates with respect to my
activities on behalf of the Company and its affiliates prior to my termination
of employment, (b) compensation or benefits to which I am entitled under any
compensation or benefits plan of the Company or its affiliates, (c) amounts to
which I am entitled pursuant to the agreement to which a form of this Release of
Claims was attached as Exhibit B, (d) my right to file a charge with, or
participate in any investigation conducted by, any federal, state, or local
agency charged with enforcing laws prohibiting employment discrimination, (e) my
right to challenge the voluntary and knowing nature of this release in court or
before any federal, state, or local agency charged with enforcing employment
laws, or (f) any right, claim, or cause of action arising after the effective
date of this Release.












